                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     FRANKFORT

 WILLIAM CORLEY,                                  )
                                                  )
        Plaintiff,                                )          Civil No. 3:18-cv-00015-GFVT
                                                  )
 V.                                               )
                                                  )
 NANCY A. BERRYHILL,                              )          MEMORANDUM OPINION
 Acting Commissioner Of Social Security,          )                  &
                                                  )                ORDER
        Defendant.                                )
                                                  )

                                       *** *** *** ***

       William Corley seeks judicial review of an administrative decision of the Commissioner

of Social Security, which denied his claim for disability insurance benefits. Mr. Corley brings

this action pursuant to 42 U.S.C. § 405(g), alleging errors on the part of the ALJ considering the

matter. The Court, having reviewed the record and for the reasons set forth herein, will DENY

Mr. Corley’s Motion for Summary Judgment and GRANT the Commissioner’s.

                                                  I

                                                 A

       Plaintiff William Corley initially filed an application for Title II disability insurance on

October 29, 2015, alleging disability beginning on March 31, 2014. [Transcript (hereinafter,

“Tr.") 117.] His claim was initially denied on January 15, 2016, reconsidered on April 22, 2016,

and a hearing was held on November 14, 2016. Id. Administrative Law Judge (ALJ) Roger L.

Reynolds denied his request for benefits a month later. Id. at 114. The Appeals Counsel

reviewed the determination, found errors, and remanded to the ALJ for additional consideration.

Id. at 133–37. Upon remand, ALJ Reynolds held another hearing and again denied Mr. Corley’s
claim on October 2, 2017. Id. at 10. He again petitioned review from the Appeals Council, but

this was denied, rendering the October 2 decision final. Id. at 1–5.

         To evaluate a claim of disability for Title II disability insurance benefit claims, an ALJ

conducts a five-step analysis. Compare 20 C.F.R. § 404.1520 (disability insurance benefit

claim) with 20 C.F.R. § 416.920 (claims for supplemental security income). 1 First, if a claimant

is performing a substantial gainful activity, he is not disabled. 20 C.F.R. § 404.1520(b). Second,

if a claimant does not have any impairment or combination of impairments which significantly

limit his physical or mental ability to do basic work activities, he does not have a severe

impairment and is not “disabled” as defined by the regulations. 20 C.F.R. § 404.1520(c). Third,

if a claimant’s impairments meet or equal one of the impairments listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1, he is “disabled.” C.F.R. § 404.1530(d). Before moving on to the fourth

step, the ALJ must use all of the relevant evidence in the record to determine the claimant’s

residual functional capacity (RFC), which assess an individual’s ability to perform certain

physical and metal work activities on a sustained basis despite any impairment experienced by

the individual. See 20 C.F.R. § 404.1520(e); 20 C.F.R. § 404.1545.

         Fourth, the ALJ must determine whether the claimant has the RFC to perform the

requirements of his past relevant work, and if a claimant’s impairments do not prevent him from

doing past relevant work, he is not “disabled.” 20 C.F.R. § 404.1520(e). Fifth, if a claimant’s

impairments (considering his RFC, age, education, and past work) prevent him from doing other

work that exists in the national economy, then he is “disabled.” 20 C.F.R. § 404.1520(f).




1
 For purposes of a disability insurance benefits claim, a claimant must show that his impairments were disabling
prior to the date on which his insured status expired. 20 C.F.R. § 404.131. Beyond this requirement, the regulations
an ALJ must follow when analyzing Title II and Title XVI claims are essentially identical. Hereinafter, the Court
provides primarily the citations to Part 404 of the relevant regulations, which pertain to disability insurance benefits.
Parallel regulations for supplemental security income determinations may be found in Subpart I of Part 416.

                                                           2
       Through step four of the analysis, “the claimant bears the burden of proving the existence

and severity of limitations caused by her impairments and the fact that she is precluded from

performing her past relevant work.” Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir.

2003). At step five, the burden shifts to the Commissioner to identify a significant number of

jobs that accommodate the claimant’s profile, but the claimant retains the ultimate burden of

proving his lack of residual functional capacity. Id.; Jordan v. Comm’r of Soc. Sec., 548 F.3d

417, 423 (6th Cir. 2008).

       At the outset of this case, the ALJ determined that Mr. Corley met the insured status

requirements of the Social Security Act through March 31, 2020. Tr. 12; see also 20 C.F.R. §

404.131. Then, at step one, ALJ Reynolds found Mr. Corley had not engaged in substantial

gainful activity since the alleged disability onset date, March 31, 2014. Tr. 12. At step two, the

ALJ found Mr. Corley to suffer from the following severe impairments: degenerative disc

disease of the cervical and lumbar spine; eczema; posttraumatic stress disorder; right shoulder

degenerative joint disease; status post recent left shoulder fracture; obstructive sleep apnea;

status post fracture of left ankle; mild traumatic brain injury; right kidney failure; hypertension;

and chronic obstructive pulmonary disease. Id. at 12–13. At step three, the ALJ determined his

combination of impairments did not meet or medically equal one the severity of one of the listed

impairments n 20 C.F.R. Part 404 or Part 416. Id. at 13. Before moving on to step four, the ALJ

considered the record and determined that Mr. Corley possessed the following residual

functioning capacity (RFC):

       After careful consideration of the entire record, the undersigned finds that [Mr.
       Corley] has the residual functional capacity to perform light work as defined in 20
       CFR 404.1567(b). The claimant can lift, carry, push or pull no more than 20 pounds
       occasionally and up to 10 pounds frequently; stand and walk six hours in an eight-
       hour workday; and sit six hours in an eight-hour workday. The Claimant can do no
       climbing of ropes, ladders or scaffolds and he is limited to occasional climbing of

                                                  3
          stairs or ramps, occasional balancing, stooping, kneeling, crouching or crawling.
          He can do no work with hands over the head, no operation of foot pedal controls
          and no exposure to concentrated vibration or industrial hazards. There must be no
          exposure to concentrated dust, gases, smoke, fumes, temperature extremes or
          excess humidity. He requires entry level work with simple repetitive procedures
          and can tolerate only occasional changes in work routines; there should be no
          requirement for detailed or complex problem solving, independent planning or the
          setting of goals, and he should work in an object-oriented environment with only
          occasional and casual contact with coworkers, supervisors or the general public.

Id. at 16. After explaining the RFC, the ALJ found at step four that, based on his RFC, age,

education, and work experience, Mr. Corley was not capable of performing past relevant work as

an Army food inspector and combat soldier/medic, but was capable of performing other jobs

existing in the national economy. Id. at 21–22. Accordingly, the ALJ found at step five that Mr.

Corley was not disabled from March 31, 2014, through the date of the decision, pursuant to 20

C.F.R. §§ 404.1520(g). Id. at 23. Mr. Corley filed this action for review on March 16, 2018.

[R. 1.]

                                                   B

          The Court’s review is generally limited to whether there is substantial evidence in the

record to support the ALJ’s decision. 42 U.S.C. § 405(g); Wright v. Massanari, 321 F.3d 611,

614 (6th Cir. 2003); Shelman v. Heckler, 821 F.2d 316, 319–20 (6th Cir. 1987). “Substantial

evidence” is “more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Cutlip v.

Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citing Richardson v. Perales,

402 U.S. 389, 401 (1971)). The substantial evidence standard “presupposes that there is a zone

of choice within which [administrative] decision makers can go either way, without interference

by the courts.” Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (quoting Baker v. Heckler,

730 F.2d 1147, 1150 (8th Cir. 1984)).



                                                   4
        To determine whether substantial evidence exists, courts must examine the record as a

whole. Cutlip, 25 F.3d at 286 (citing Kirk v. Sec’y of Health & Human Servs., 667 F.2d 524, 535

(6th Cir. 1981), cert. denied, 461 U.S. 957 (1983)). However, a reviewing court may not

conduct a de novo review, resolve conflicts in the evidence, or make credibility determinations.

Ulman v. Comm’r of Soc. Sec., 693 F.3d 709, 713 (6th Cir. 2012); see also Bradley v. Sec’y of

Health & Human Servs., 862 F.2d 1224, 1228 (6th Cir. 1988). Rather, if the Commissioner’s

decision is supported by substantial evidence, it must be affirmed even if the reviewing court

would decide the matter differently, and even if substantial evidence also supports the opposite

conclusion. See Ulman, 693 F.3d at 714; Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007);

Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389–90 (6th Cir. 1999).

                                                 II

        Mr. Corley argues, “The ALJ failed to properly consider the evidence underlying the

VA’s determination that the claimant is 100% service-connected disabled and individually

unemployable.” [R. 7 at 1.] According to Mr. Corley, the ALJ erred by ignoring the supporting

evidence upon which the VA determined him to be disabled. Id. at 7–8. However, Mr. Corley’s

arguments do not warrant reversal of the ALJ’s determination.

        In his motion, Mr. Corley concedes that the decisions of the Veteran’s Administration are

not determinative here. Id. at 3. While an ALJ is required to consider the findings of another

government agency, a decision by an agency separate from the Social Security Administration is

not binding on the Commissioner. Social Security Ruling (SSR) 06-03p, 2006 WL 2329939, at

*6–7.

        ALJ did not ignore the VA decision, nor did he ignore the supporting evidence. While

the disability rating from the Veterans Association is entitled to consideration, such a rating is



                                                  5
not binding, nor is there any specific weight an ALJ is required to give a VA determination.

Ritchie v. Comm’r of Soc. Sec., 540 F. App’x 508, 510 (6th Cir. 2013). Here, the ALJ reviewed

the VA disability determination and gave adequate reasons for not giving it substantial weight.

The VA relied on reports from Dr. Tanika Christensen, ARNP Anne Vaughn, and Dr. Carl Paige

to find Mr. Corley had a 100% service-connected disability. Tr. 832–38. The ALJ recognized

that the VA had determined Mr. Corley had a disability, but correctly noted that the Social

Security Administration uses different criteria to find disability. Id. at 20.

       First, ALJ Reynolds considered, at length, the statements of Dr. Paige and ARNP

Vaughn, but ultimately determined “their assessment is not consistent with their own treatment

notes of normal gait, essentially normal physical examination except for reduced 4/5 muscle

strength, and some reduced range of motion of the cervical spine.” Id. at 21. Next, the ALJ

rejected the findings of Jennifer Sims, NP, because of insufficient clinical findings to support her

assessment of disability. Specifically, the ALJ found:

       The VA granted 100 percent disability to the claimant for posttraumatic stress
       disorder, sciatica, degenerative disc disease of the cervical and lumbar spine, and
       right kidney failure. However, they provide little reference to specific work
       activities or functional limitations other than the remarks of Jennifer Sims, NP, that
       are based on the claimant’s subjective report that he cannot walk or stand for more
       than thirty minutes.

Id. The ALJ ultimately determined, while Mr. Corley’s impairments cause severe limitations,

such limitations did not rise to the severity of complete preclusion from available work. Id.

       Mr. Corley is, understandably, frustrated that one government agency can find him to be

disabled by their standards, while another agency can arrive at the opposite conclusion.

However, the Social Security Administration is simply not bound by the determinations of the

Veterans Administration. The ALJ properly considered the VA decision and the evidence

supporting it, as well as other evidence presented during this proceeding, and decided the

                                                  6
evidence as a whole supported a finding that Mr. Corley could perform light work, rendering him

not disabled under the stringent standards of the Commissioner. Because the ALJ’s findings are

supported by substantial evidence, the Court cannot overturn them. See Ulman v. Comm’r of

Soc. Sec., 693 F.3d 709, 714 (6th Cir. 2012).

                                                III

       Accordingly, and the Court being otherwise sufficiently advised, it is hereby ORDERED

that Plaintiff William Corley’s Motion for Summary Judgment [R. 7] is DENIED, but the

Commissioner’s Motion for Summary Judgment [R. 9] is GRANTED. Judgment in favor of the

Commissioner will be entered promptly.

       This the 8th day of February, 2019.




                                                7
